             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 1 of 9 Page ID #:4705



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                      UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20
                      MARCUS GRAY, et al.,                   CASE NO. 2:15-cv-05642-CAS (JCx)
                 21
                                Plaintiffs,                  Honorable Christina A. Snyder
                 22
                           v.                                DEFENDANTS’ MOTION IN
                 23                                          LIMINE NO. 9 TO EXCLUDE
                    KATHERYN ELIZABETH HUDSON,               BILLBOARD EVIDENCE
                 24 et al.,
                                                             Final Pretrial Conference
                 25         Defendants.                      Date:        July 1, 2019
                                                             Time:        11:00 a.m.
                 26                                          Courtroom: 8D – 8th Fl., First Street
                 27                                          Filed:   July 1, 2014
                                                             Trial:   July 16, 2019
    Mitchell     28
  Silberberg &
   Knupp LLP
11134740.1
                                  DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 2 of 9 Page ID #:4706



                  1                       NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order precluding Plaintiffs from introducing evidence or argument that “Joyful
                 12 Noise” or the album on which it appeared, Our World Redeemed, appeared on a
                 13 Billboard chart. In the alternative, Defendants move for an order that Plaintiffs be
                 14 precluded from using the appearance of “Joyful Noise” or Our World Redeemed on
                 15 certain Billboard charts as evidence of sales of the sound recording of “Joyful
                 16 Noise” or the album. Specifically, Defendants seek an order excluding the
                 17 following:
                 18         1.    The photocopies of three Billboard Christian and gospel music charts
                 19 on which “Joyful Noise” or Our World Redeemed appeared, as those photocopies
                 20 appear in the larger summaries of Billboard charts that Billboard prepared for
                 21 purposes of this litigation. See the photocopies set forth on pages 1, 3, and 7 of
                 22 Exhibit 1 to the Wais Decl.;
                 23         2.    The summary tables that Billboard prepared for purposes of this
                 24 litigation as expressed in the declaration provided by Billboard’s designee and the
                 25 attachment to that declaration. See Wais Decl., Exs. 1 & 2 (everything but the
                 26 three photocopies); and
                 27         3.    Deposition testimony from Billboard explaining these documents.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               2
11134740.1
                                    DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 3 of 9 Page ID #:4707



                  1         This evidence should be excluded on the grounds that it is (1) irrelevant and
                  2 not evidence of sales and (2) hearsay.
                  3         This Motion is made following the conferences of counsel pursuant to Local
                  4 Rules 7-3 and 16-2.6, which took place on May 24, 2019 and June 6, 2019. Wais
                  5 Decl., ¶ 2. This Motion is based on this Notice of Motion and Motion, the attached
                  6 Memorandum of Points and Authorities, any supporting declarations, any further
                  7 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                  8 such other evidence and arguments that the Court may consider at the hearing on
                  9 this Motion.
                 10
                 11 DATED: June 12, 2019                    MITCHELL SILBERBERG & KNUPP LLP

                 12                                         By: /s/ Aaron M. Wais
                 13                                         Aaron M. Wais (SBN 250671)
                                                            Attorneys for Defendants other than Katheryn
                 14                                         Elizabeth Hudson, and Kitty Purry, Inc.
                 15
                 16 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                 17                                         By: /s/ Vincent H. Chieffo
                 18                                         Vincent H. Chieffo (SBN 49069)
                                                            Attorneys for Defendants Katheryn Elizabeth
                 19                                         Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 20
                 21
                                       ATTESTATION REGARDING SIGNATURES
                 22
                            Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 23
                      on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 24
                      content and have authorized its filing.
                 25
                 26 Dated: June 12, 2019
                                                              /s/ Aaron M. Wais
                 27                                          Aaron M. Wais
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                 3
11134740.1
                                     DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 4 of 9 Page ID #:4708



                  1                MEMORANDUM OF POINTS AND AUTHORITIES
                  2 I.      Introduction And Statement Of Relevant Facts
                  3         At trial, Plaintiffs bear the burden of proving, inter alia, that defendants
                  4 Walter and Gottwald—the sole defendants responsible for creating the allegedly
                  5 infringing instrumental music for “Dark Horse”1—had a reasonable opportunity to
                  6 hear “Joyful Noise” before creating the instrumental music for “Dark Horse,” i.e.
                  7 access. In this regard, Plaintiffs have long admitted that they have no direct
                  8 evidence of Walter or Gottwald having had an opportunity to hear “Joyful Noise”
                  9 or circumstantial evidence that they heard it through a chain of events (i.e., an
                 10 intermediary). Instead, Plaintiffs’ sole theory of access has always been that
                 11 “Joyful Noise” was allegedly “widely disseminated” such that a jury could infer
                 12 that Walter or Gottwald had a reasonable opportunity to hear the song.
                 13         In support of this theory, Plaintiffs seek to introduce evidence that “Joyful
                 14 Noise” and Our World Redeemed appeared on Billboard Christian charts.
                 15 (Billboard publishes weekly “charts,” which rank songs and albums across all
                 16 genres and within specific genres.) See supra, Notice Mtn., p. 2 (discussing
                 17 specific evidence at issue). As discussed below, this evidence should be excluded
                 18 in whole, or in part, because it is irrelevant, prejudicial, and hearsay.2
                 19 II.     The Billboard Charts Are Irrelevant To Widespread Dissemination
                 20         Only relevant evidence, which is defined as evidence having “any tendency
                 21 to make a fact [of consequence to the action] more or less probable than it would
                 22 be without the evidence[,]” is admissible. Fed. R. Evid. 401, 402. Here, evidence
                 23 that “Joyful Noise” and Our World Redeemed appeared on Billboard Christian and
                 24 gospel charts is irrelevant to widespread dissemination and, thus, is inadmissible.
                 25
                      1
                 26   See Dkt. 287, p. 3, ¶ 11; Dkt. 299, pp. 3-4.
                    2
                      The Court did consider the Billboard charts on summary judgment; as discussed
                 27 below, however, the evidentiary record on this point has changed since summary
                    judgment with a representative of Billboard being deposed. His testimony compels
    Mitchell     28 a different result.
  Silberberg &
   Knupp LLP
                                                                4
11134740.1
                                    DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 5 of 9 Page ID #:4709



                  1         In Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016), the Ninth Circuit
                  2 recognized two types of “widespread dissemination”: those instances where a song
                  3 reaches “an appreciable level of national saturation,” which “centers on the degree
                  4 of a work’s commercial success and on its distribution through radio, television,
                  5 and other relevant mediums” and those where there is “saturation in a relevant
                  6 market in which both the plaintiff and the defendant participate.” Id. at 997-98
                  7 (citing cases). Here, the evidence is not relevant to either theory.
                  8         First, evidence that “Joyful Noise” and Our World Redeemed appeared on
                  9 Christian and gospel charts does not tend to prove that “Joyful Noise” reached an
                 10 “appreciable level of national saturation.” Loomis, 836 F.3d at 995. Billboard’s
                 11 designee testified that Billboard maintains charts that rank charts across all genres,
                 12 as well as in specific genres. Wais Decl., Ex. 3 (Pietroluongo Depo. Tr.), pp. 43,
                 13 l. 7-44, l. 16. There is a marked difference between a song that ranks highly on a
                 14 chart that spans all genres—which could arguably evidence national saturation—
                 15 versus one that ranks only on a chart for a niche musical genre, which, at best,
                 16 indicates saturation in that particular genre. Indeed, Billboard’s designee testified
                 17 that the Christian and Gospel genres are smaller “in terms of market volume and
                 18 audience volume” than charts that span all genres and charts in more popular
                 19 genres such as rock, R&B/hip-hop, and country: “most [genres] are larger than
                 20 gospel and Christian.” Id., p. 44, ll. 15-16.
                 21         Second, to the extent the appearance of “Joyful Noise” and Our World
                 22 Redeemed on Billboard Christian and gospel charts could evidence saturation in
                 23 the niche market of Christian and gospel music, it is irrelevant because it is
                 24 undisputed that neither Walter nor Gottwald participated in that market. Wais
                 25 Decl., Ex. 4 (Walter MSJ Decl.), ¶¶ 9-10, 18-19; Ex. 5 (Gottwald MSJ Decl.), ¶¶ 8-
                 26 9, 17-18. See Loomis, 836 F.3d at 998 (saturation of Santa Barbara local music
                 27 scene did not support access because writers of defendants’ composition did not
    Mitchell     28 participate in that scene); Guzman v. Hacienda Records & Rec. Studio, Inc., 2014
  Silberberg &
   Knupp LLP
                                                               5
11134740.1
                                    DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 6 of 9 Page ID #:4710



                  1 WL 6982331, at *5-6 (S.D. Tex. Dec. 9, 2014), aff’d 808 F.3d 1031 (5th Cir. 2015)
                  2 (song not “widely disseminated” where it “did not achieve popularity outside of
                  3 the Tejano music scene”).3 This evidence should be excluded.
                  4 III.     The Billboard Charts Are Not Evidence of Sales
                  5          Plaintiffs have stated that they not only seek to introduce the Billboard
                  6 charts to show that “Joyful Noise” and Our World Redeemed appeared on the
                  7 charts but also as evidence of sales of the song and album. Plaintiffs should be
                  8 precluded from so arguing for the simple reason that the charts are not evidence of
                  9 sales. To the contrary, Billboard’s designee testified that the charts do not “reveal
                 10 the amount of units” of sales of a song or album. Wais Decl., Ex. 3 (Pietroluongo
                 11 Tr.), p. 45, ll. 12-17. Nor do the charts reveal anything about “numerical value or
                 12 listenership” of the songs and albums appearing in the charts. Id., pp. 46, l. 4-47, l.
                 13 1. The charts only reflect “rankings” of albums and songs “in relation to various
                 14 metrics”; they do not identify the underlying metrics themselves. Id., p. 28, ll. 5-
                 15 10. Critically, Billboard cannot and does not even verify any sales information or
                 16 its accuracy, as it does not even participate in compiling such data. Id., pp. 36, ll.
                 17 4-11; 38, ll. 19-23; 40, ll. 19-24; 41, l. 20-42, l. 6. Sales data is collected and
                 18 maintained by Nielsen Music, an entity that is completely separate from Billboard.
                 19 Id., pp. 31, l. 24-32, l. 5; 33, ll. 10-18; 34, ll. 2-13; 35, l. 6-36, l. 3; 45, ll. 12-17.
                 20          Moreover, to the extent that the Billboard charts could be viewed as
                 21 verifiable evidence that there were some sales, it should still be excluded because it
                 22 would be hearsay offered for the truth that the song and album were sold, and no
                 23 exception applies. Fed. R. Evid. 802, 803. In addition, the charts should also be
                 24 excluded because even such unverifiable evidence of some sales is not evidence of
                 25 sales sufficient to prove the appreciable national saturation necessary to establish
                 26
                      3
                 27  This distinguishes this case from Straughter v. Raymond, 2011 WL 13176750, at
                    *3 (C.D. Cal. Nov. 21, 2011), in which the plaintiffs’ song appeared on a Billboard
    Mitchell     28 chart in “the same musical genres in which defendants perform.” Id.
  Silberberg &
   Knupp LLP
                                                                    6
11134740.1
                                      DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 7 of 9 Page ID #:4711



                  1 widespread dissemination, which is the only way in which the evidence would be
                  2 relevant. And any probative value of proving some sales is “substantially
                  3 outweigh[ed]” by the risk of “unfair prejudice” and “misleading the jury” into
                  4 speculating that there were substantial sales when, in reality, the charts themselves
                  5 are silent on the number of sales and it is just as likely that there were 10 sales as
                  6 there were more. Fed. R. Evid. 403.
                  7         Indeed, if Plaintiffs had wanted to introduce evidence of sales, they had five
                  8 years to obtain such information. They could have subpoenaed their former record
                  9 label, Cross Movement Records, or Nielsen Music for the information. They did
                 10 not and the reason is obvious—neither “Joyful Noise” nor Our World Redeemed
                 11 achieved any appreciable level of sales; certainly not the volume that would be
                 12 necessary for either to reach an “appreciable level of national saturation.” Loomis,
                 13 836 F.3d at 995. Because the charts are not evidence of sales, it may not be
                 14 offered in support of a misleading argument that there were sales, much less sales
                 15 sufficient for “Joyful Noise” to have been widely disseminated.
                 16 IV.     The Summary Tables Provided By Billboard Are Hearsay
                 17         Finally, if the Court is going to allow evidence of Billboard charts, it should
                 18 still exclude the summary tables prepared by Billboard for this litigation. Supra,
                 19 Ntc. Mtn., p. 2, ¶ 2. Each table purports to summarize those instances in which the
                 20 song or album appeared on a Billboard chart prior to the creation of “Dark Horse.”4
                 21 To the extent offered to prove the truth of the matters asserted therein—namely,
                 22 that the song/album appeared on the Billboard chart in the position and on the date
                 23 stated—the summaries are hearsay and no exception applies. FRE 802 & 803.
                 24         Indeed, the only conceivably applicable exception is that the summaries are
                 25 business records, but they plainly are not because they were not made near the time
                 26   4
                     The Billboard data produced in this case also includes four additional charts and
                 27 four additional summary tables, each of which relates only to purported chart
                    positions after the creation of “Dark Horse.” Plaintiffs, however, concede that
    Mitchell     28 such evidence is not relevant and do not seek to admit it.
  Silberberg &
   Knupp LLP
                                                                7
11134740.1
                                    DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 8 of 9 Page ID #:4712



                  1 of the activity in question or in the ordinary course of Billboard’s business, and are
                  2 not a regular practice of Billboard. Instead, Billboard’s corporate designee
                  3 testified that the summaries were “created solely for purposes of this litigation” by
                  4 taking information and “physically put[ting] it on a . . . Word document,” and the
                  5 summaries “would not otherwise have existed as part of Billboard’s business
                  6 documents . . . if the [Plaintiffs’] subpoena had not requested the information.”
                  7 Wais Decl., Ex. 3 (Pietroluongo Tr.), pp. 29, ll. 4-15; 36, l.12-37, l. 15; 39, l. 16-
                  8 40, l. 7; 41, ll. 8-19. Case law is clear that “a document prepared for purposes of
                  9 litigation is not a business record because it is lacking in trustworthiness.”
                 10 Paddack v. Dave Christensen, Inc., 745 F.2d 1254, 1258-59 (9th Cir. 1984); see
                 11 also Alarcon v. Vital Recovery Servs., Inc., 706 F. App’x 394, 395 (9th Cir. 2017).
                 12 Indeed, here, Billboard’s designee testified that “it simply wasn’t possible to
                 13 produce” all of the charts (Wais Decl., Ex. 3 (Pietroluongo Tr.), p. 30, ll. 22-25),
                 14 which begs the question of why (they certainly were not voluminous), as well as
                 15 where the information found in the summaries derived from.5
                 16         Nor may Plaintiffs rely on Rule 1006, which permits the use of summary
                 17 tables “to prove the content of voluminous writings, recordings, or photographs
                 18 that cannot be conveniently examined in court.” Fed. R. Evid. 1006. Here, the
                 19 “underlying materials” upon which the summary is based are not admissible in
                 20 evidence and were not “made available to the opposing party for inspection.”
                 21 Paddack, 745 F.2d at 1259. Moreover, the underlying charts have not been proven
                 22 to be so voluminous that the summaries are “‘the only practicable means of making
                 23 their contents available to judge and jury.’” Id.
                 24                                      *      *       *
                 25         For all these reasons, Defendants’ motion should be granted.
                 26   5
                      Nor may Plaintiffs try to belatedly rely on Billboard’s website, which according
                 27 to Billboard’s designee may reproduce information from historical charts. No
                    website information was produced by Plaintiffs in discovery and, in any event,
    Mitchell     28 Plaintiffs have not demonstrated that a hearsay exception applies.
  Silberberg &
   Knupp LLP
                                                                8
11134740.1
                                    DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
             Case 2:15-cv-05642-CAS-JC Document 345 Filed 06/12/19 Page 9 of 9 Page ID #:4713



                 1 DATED: June 12, 2019              MITCHELL SILBERBERG & KNUPP LLP
                 2
                                                     By: /s/ Aaron M. Wais
                 3                                   Aaron M. Wais (SBN 250671)
                                                     Attorneys for Defendants other than Katheryn
                 4
                                                     Elizabeth Hudson, and Kitty Purry, Inc.
                 5
                 6 DATED: June 12, 2019              GREENBERG TRAURIG, LLP
                 7
                                                     By: /s/ Vincent H. Chieffo
                 8                                   Vincent H. Chieffo (SBN 49069)
                 9                                   Attorneys for Defendants Katheryn Elizabeth
                                                     Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                         9
11134740.1
                                DEFENDANTS’ MIL NO. 9 TO EXCLUDE BILLBOARD EVIDENCE
